Citation Nr: 1751802	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include major depressive disorder, originally claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: David Lugo-Mariani, Attorney


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1962 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Commonwealth of Puerto Rico.  This case has been transferred and is now in the jurisdiction of the San Jaun RO.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the veteran's description of the claim, the symptoms the veteran describes and the information the veteran submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the claim for service connection for PTSD pursuant to Clemons and re-characterized it as shown on the cover page of this decision.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's major depressive disorder is proximately due to his service-connected disabilities.




CONCLUSION OF LAW

The criteria for establishing service connection for major depressive disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Merits of the Claim

The Veteran initially filed for a claim of entitlement to service connection for PTSD.  There is conflicting evidence as to whether the Veteran has a current diagnosis of PTSD.  While two mental health providers stated the Veteran had a current diagnosis of PTSD, a May 2015 mental health examiner opined that he did not.  The examiner went on to explain that the mental health providers who stated the Veteran had PTSD did not take into account all of the criteria for a PTSD diagnosis, specifically criteria F, which states that the disburbance caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The May 2015 examiner noted the Veteran had been employed full-time as a physician until 2002 when he retired, due to his inability to physically work as a surgeon.  

However, the Veteran does have a clear diagnosis of a major depressive disorder.  The remaining question is whether the Veteran's major depressive disorder is proximately due to any of his currently service-connected disabilities.

The Veteran was afforded a mental health examination in February 2012.  The examiner reviewed the Veteran's file and opined that the Veteran's current diagnosis of depressive disorder, was not aggravated by the Veteran's military service, nor was it caused by or a result of the Veteran's military service.  The examiner also opined that the Veteran's depressive disorder was not caused by or a result of the Veteran's service-connected diabetes mellitus.  However, the examiner opined that the Veteran's depressive disorder was most likely caused by or a result of the Veteran's service-connected upper arm condition, saying that a temporal relationship between the Veteran's depressive disorder and his service-connected upper arm condition was well established.

Because the Veteran's depressive disorder is proximately caused by his service-connected disability, the claim will be granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


